IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MOTOROLA SOLUTIONS,                  NOT FINAL UNTIL TIME EXPIRES TO
INC.,                                FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-1342
v.

VERNE WILLIAMS, ERIKA
WILLIAMS, AND S.
WILLIAMS, A MINOR,
THROUGH HER NATURAL
GUARDIANS, VERNE AND
ERIKA WILLIAMS,

     Appellees.
_____________________________/

Opinion filed July 8, 2016.

An appeal from an order of the Circuit Court for Duval County.
Thomas M. Beverly, Judge.

Stacy D. Blank, of Holland & Knight LLP, Tampa, and Dominic C. MacKenzie, of
Holland & Knight LLP, Jacksonville, for Appellant.

Matthew B. Baggett and Amanda P. Baggett, of Baggett Law, Jacksonville; Niels
P. Murphy and Geddes D. Anderson of Murphy & Anderson, P.A., Jacksonville,
for Appellees (no appearances).

PER CURIAM.

      DISMISSED. Delmas v. Harris, 806 So. 2d 578, 579 (Fla. 4th DCA 2002);

Naghtin v. Jones, 680 So. 2d 573 (Fla. 1st DCA 1996).

B.L. THOMAS, OSTERHAUS, and WINSOR, JJ., CONCUR.